DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.
Status of Application
	Claims 1-20 are pending. Claims 1-20 will be examined.  Claims 1, 11, and 18 are independent claims. This Non-Final Office action is in response to the “Amendments and Remarks” dated 12/22/2022.
Response to Arguments
Applicant’s Remarks/Arguments and amended claims, filed 12/22/2022 with respect to claims 1-20, have been fully considered and are persuasive.  Therefore, the rejection of claims 1-20 under 35 U.S.C. § 102 and 103 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) WANG et al., US 201801944344, and SELVAM et al., US 20140309864 and previously disclosed prior art reference(s) CHASE. The grounds for rejection in view of amended claims are provided below.
Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three-prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office reviewed the claims for terms containing limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f), and no terms are being interpreted as such.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The sentence “autonomously return to the first location from the second location on the second leg of the trip using the recorded route of the first leg of the trip” from claims 1 and 11 is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. It is not possible for the vehicle to use the turn by turn recorded route from a point A to a point B without recalculating the route from point B back to point A. 
For the purpose of examination in this Office Action, the claims 1, and 11 have been interpreted as best understood by the Examiner as, “autonomously return to the first location from the second location on the second leg of the trip using the determined route (interpreted as recalculated) which was based upon the recorded route of the first leg of the trip.”
The dependent claims 2-10, and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to resolve the deficiencies of the independent claims 1, and 11.
The term “a demand” within claim 20 is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. Is a demand for the third location related to a parking lot location(s)? Is the demand for the third location related to ride sharing a vehicle with a plurality of passengers? Is a demand for the third location related to a rental contract for a vehicle(s)?
For the purpose of examination in this Office Action, claim 20 has been interpreted as best understood by the Examiner as any demand for vehicle rides. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over CHASE et al., US 20180321674, herein further known as Chase, in view of WANG et al., US 201801944344, herein further known as Wang.
Regarding claim 1, Chase discloses a vehicle (paragraph [0005]) comprising: an electronic control unit (paragraph [0006]) comprising: a processor; and one or more processor-readable instructions (paragraph [0038], see also at least FIG. 3); and an occupant detection sensor configured to output a signal indicative of a presence of an occupant (paragraph [0037-0039], and [0066], see also at least FIG. 3), wherein: when executed by the processor, the one or more processor-readable instructions (paragraph [0038], see also at least FIG. 3) cause the vehicle to: autonomously return to the first location from the second location (paragraph 58-59) in response to determining based on the signal received from the occupant detection sensor that the vehicle is unoccupied at the second location (paragraph 39).
However, Chase does not explicitly state record a route as a user drives the vehicle from a first location to a second location on a first leg of a trip, determine a route for a second leg of the trip based on the route of the first leg of the trip and autonomously return to the first location from the second location on the second leg of the trip using the recorded route of the first leg of the trip.
The vehicle of Wang teaches record a route as a user drives the vehicle (paragraph [0004]) from a first location to a second location on a first leg of a trip (paragraph [0011]), determine a route for a second leg of the trip (paragraph [0004], second navigation path) based on the route of the first leg of the trip (paragraph [0012]) and autonomously return to the first location from the second location on the second leg of the trip using the recorded route of the first leg of the trip (paragraph [0015]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Chase by including record a route as a user drives the vehicle from a first location to a second location on a first leg of a trip, determine a route for a second leg of the trip based on the route of the first leg of the trip and autonomously return to the first location from the second location on the second leg of the trip using the recorded route of the first leg of the trip as taught by Wang.
One would be motivated to modify Chase in view of  Wang for the reasons stated in Wang paragraph [0004], a more robust system to safely navigate a vehicle over a pre-recorded route in an autonomous parking maneuver.  Furthermore, the more robust system may navigate to the parking spot without the use of other, potentially computationally intensive, sensors, such as cameras, LIDAR, RADAR, etc.
Additionally, the claimed invention is merely a combination of known elements of vehicle control, navigation, and automated parking of a vehicle based on a pre-recorded path,  and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 2, the combination of Chase and Wang disclose all elements of claim 1 above.
Chase discloses further a vehicle and system wherein the processor-readable instructions further cause the vehicle to: autonomously return to the first location from the second location using the recorded route based on a number of autonomous vehicles at the first location (paragraph 58-59).
Regarding claim 3, the combination of Chase and Wang disclose all elements of claim 1 above.
Chase discloses further a vehicle and system wherein the processor-readable instructions further cause the vehicle to: autonomously return to the first location from the second location using the recorded route (paragraph 58-59) based on a passenger request at the first location (paragraph 31).
Regarding claim 4, the combination of Chase and Wang disclose all elements of claim 1 above.
Chase discloses further a vehicle and system wherein the processor-readable instructions further cause the vehicle to: record a secondary route from the second location to a third location (paragraph 69), and autonomously return to the first location from the third location using one or more of the recorded route and the recorded secondary route (paragraph 6) and (paragraph 52, multi-hop routing) based on the signal received from the occupant detection sensor (paragraph 39).
Regarding claim 5, the combination of Chase and Wang disclose all elements of claim 1 above.
Chase discloses further a vehicle and system wherein the processor-readable instructions further cause the vehicle to: determine a first location area that surrounds the first location at a first location radius (paragraph 44,) (whereby the allowable operational trip area includes the pickup location (i.e. a first location)); and autonomously return to the first location from the second location using the recorded route based on the number of autonomous vehicles within the first location area  (paragraph 58-59).
Regarding claim 6, the combination of Chase and Wang disclose all elements of claim 1 above.
Chase discloses further a vehicle and system wherein the processor-readable instructions further cause the vehicle to: determine a first location area that surrounds the first location at a first location radius (paragraph 44) (whereby the allowable operational trip area includes the pickup location (i.e. a first location)); and autonomously return to the first location from the second location using the recorded route based on the number of active passengers within the first location area (paragraph 59).
Regarding claim 7, the combination of Chase and Wang disclose all elements of claim 1 above.
Chase discloses further a vehicle wherein the processor-readable instructions further cause the vehicle to: determine a first location area that surrounds the first location at a first location radius (paragraph 44) (whereby the allowable operational trip area includes the pickup location (i.e. a first location)); and autonomously return to the first location from the second location using the recorded route based on the number of passive passengers within the first location area (paragraph 59) (wherein the airports, public events such as sports at a stadium, hotel locations have higher concentration of passive passengers).
Regarding claim 8, the combination of Chase and Wang disclose all elements of claim 1 above.
Chase discloses further a vehicle wherein the processor-readable instructions further cause the vehicle to: determine a first location area that surrounds the first location at a first location radius; and expand the first location area  (paragraph 44) (whereby the allowable operational trip area includes the pickup location (i.e. a first location))based on one or more of: (i) a number of passive passengers within the first location area (paragraph 59) (wherein the airports, public events such as sports at a stadium such as sports at a stadium, hotel locations have higher concentration of passive passengers); (ii) a number of active passengers within the first location area (paragraph 59); and (iii) a number of autonomous vehicles within the first location area (paragraph 58-59).
Regarding claim 9, the combination of Chase and Wang disclose all elements of claim 8 above.
Chase discloses further a vehicle wherein the number of autonomous vehicles within the first location area is determined based on one or more of: (i) one or more vehicle-to-vehicle (V2V) connections with other autonomous vehicles (paragraph 53); and (ii) one or more vehicle-to-infrastructure (V2I) connections (paragraph 70).
Regarding claim 10, the combination of Chase and Wang disclose all elements of claim 9 above.
Chase discloses further a vehicle wherein the processor-readable instructions further cause the vehicle to autonomously travel from the first location to an auxiliary location (paragraph 57-58) based on one or more of: (i) a number of passive passengers within the first location area (paragraph 59) (wherein the airports, public events such as sports at a stadium such as sports at a stadium, hotel locations have higher concentration of passive passengers); (ii) a number of active passengers within the first location area (paragraph 59); and (iii) a number of autonomous vehicles within the first location area (paragraph 58-59).
Regarding claim 11, all limitations have been examined with respect to the vehicle in claim 1. The system in claim 11 can clearly perform on the vehicle of claim 1. Therefore, claim 11 is rejected under the same rationale as claim 1 above.
Regarding claim 12, all limitations have been examined with respect to the vehicle in claim 2. The system in claim 12 can clearly perform on the vehicle of claim 2. Therefore, claim 12 is rejected under the same rationale as claim 2 above.
Regarding claim 13, all limitations have been examined with respect to the vehicle in claim 3. The system in claim 13 can clearly perform on the vehicle of claim 3. Therefore, claim 13 is rejected under the same rationale as claim 3 above.
Regarding claim 14, all limitations have been examined with respect to the vehicle in claim 4. The system in claim 14 can clearly perform on the vehicle of claim 4. Therefore, claim 14 is rejected under the same rationale as claim 4 above.
Regarding claim 15, all limitations have been examined with respect to the vehicle in claim 5. The system in claim 15 can clearly perform on the vehicle of claim 5. Therefore, claim 15 is rejected under the same rationale as claim 5 above.
Regarding claim 16, all limitations have been examined with respect to the vehicle in claim 6. The system in claim 16 can clearly perform on the vehicle of claim 6. Therefore, claim 16 is rejected under the same rationale as claim 6 above.
Regarding claim 17, all limitations have been examined with respect to the vehicle in claim 7. The system in claim 17 can clearly perform on the vehicle of claim 7. Therefore, claim 17 is rejected under the same rationale as claim 7 above.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of CHASE and WANG, in view of SELVAM et al., US 20140309864, herein further known as Selvam.
Regarding claim 18,  Chase discloses a method of autonomously moving a vehicle from a second location to a first location (paragraph 58-59), the method comprising: determining an occupancy status of the vehicle at the second location (paragraph 36); processing the vehicle data (paragraph [0036]); and autonomously travelling from the second location to the first location on the second leg of the trip (paragraph 58-59) using the processed vehicle data (paragraph [0036]) in response to determining that the occupancy status of the vehicle at the second location indicates that the vehicle is unoccupied (paragraph 39).
However, Chase does not explicitly state capturing image data of an external environment and capturing vehicle data as a user drives the vehicle from the first location to the second location on a first leg of a trip; processing the image data of the first leg of the trip to determine a route from the second location to the first location for a second leg of the trip and determine a driving characteristic from the second location to the first location.
The method of Wang teaches capturing image data of an external environment (paragraph [0027]) and capturing vehicle data (paragraph [0004]) as a user drives the vehicle from the first location to the second location on a first leg of a trip (paragraph [0011]); processing the image data (paragraph [0022]) of the first leg of the trip  (paragraph [0011-0012]) to determine a route from the second location to the first location for a second leg of the trip (paragraph [0015]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Chase by including capturing image data of an external environment and capturing vehicle data as a user drives the vehicle from the first location to the second location on a first leg of a trip; processing the image data of the first leg of the trip to determine a route from the second location to the first location for a second leg of the trip as taught by Wang.
One would be motivated to modify Chase in view of  Wang for the reasons stated in Wang paragraph [0004], a more robust system to safely navigate a vehicle over a pre-recorded route in an autonomous parking maneuver.  Furthermore, the more robust system may navigate to the parking spot without the use of other, potentially computationally intensive, sensors, such as cameras, LIDAR, RADAR, etc.
Additionally, the claimed invention is merely a combination of known elements of vehicle control, navigation, and automated parking of a vehicle based on a pre-recorded path,  and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, the method of Selvam teaches determine a driving characteristic  (paragraph [0015]) from the second location to the first location (paragraph [0015], travel paths).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Chase by including determine a driving characteristic as taught by Selvam.
One would be motivated to modify Chase in view of  Selvam for the reasons stated in Selvam paragraph [0015], a more robust system to reduce travel time and delay, conserve the usage of energy and lead to more efficient usage of energy to power the autonomous vehicles (e.g., gas, electricity), optimize traffic flow, reduce human errors in driving and navigation.  Furthermore, the more robust system may navigate to the parking spot without the use of other, potentially computationally intensive, sensors, such as cameras, LIDAR, RADAR, etc.
Additionally, the claimed invention is merely a combination of known elements of vehicle control, navigation, and autonomous vehicle operations based on a pre-recorded path,  and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 19, the combination of Chase, Wang and Selvam disclose all elements of claim 18 above.
Chase discloses autonomously travelling from the second location to the first location (paragraph 58-59) and determining that the occupancy status of the vehicle at the second location indicates that the vehicle is unoccupied (paragraph 39).
Wang teaches determine a route from the second location to the first location (paragraph [0004], second navigation path).
However, Chase does not explicitly state capturing one or more of lidar data, sonar data, and radar data about the external environment, and processing one or more of the lidar data, sonar data, and radar data to; and using the processed image data and one or more of the lidar data, sonar data, and radar.
The method of Selvam teaches capturing one or more of lidar data, sonar data, and radar data about the external environment (paragraph [0030]), and processing (paragraph [0027]) one or more of the lidar data, sonar data, and radar data (paragraph [0030]) and using the processed image data and one or more of the lidar data, sonar data, and radar (paragraph [0015], generate plan(s)/path(s)).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Chase by including capturing one or more of lidar data, sonar data, and radar data about the external environment, and processing one or more of the lidar data, sonar data, and radar data to; and using the processed image data and one or more of the lidar data, sonar data, and radar as taught by Selvam.
One would be motivated to modify Chase in view of  Selvam for the reasons stated in Selvam paragraph [0015], a more robust system to reduce travel time and delay, conserve the usage of energy and lead to more efficient usage of energy to power the autonomous vehicles (e.g., gas, electricity), optimize traffic flow, reduce human errors in driving and navigation.  Furthermore, the more robust system may navigate to the parking spot without the use of other, potentially computationally intensive, sensors, such as cameras, LIDAR, RADAR, etc.
Additionally, the claimed invention is merely a combination of known elements of vehicle control, navigation, and autonomous vehicle operations based on a pre-recorded path,  and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 20, the combination of Chase, Wang and Selvam disclose all elements of claim 18 above.
However, Chase does not explicitly state determining a demand of the first location and a demand of a third location; determining whether the demand of the third location is greater than the demand of the first location; and travelling to the third location in response to the demand of the third location being greater than the demand of the first location.
The method of Selvam teaches determining a demand (paragraph [0015]) of the first location and a demand (paragraph [0015]) of a third location; determining whether the demand of the third location is greater than the demand of the first location  (paragraph [0037], potential scenarios); and travelling to the third location in response to the demand of the third location being greater than the demand of the first location (paragraph [0015], travel paths).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Chase by including determining a demand of the first location and a demand of a third location; determining whether the demand of the third location is greater than the demand of the first location; and travelling to the third location in response to the demand of the third location being greater than the demand of the first location as taught by Selvam.
One would be motivated to modify Chase in view of  Selvam for the reasons stated in Selvam paragraph [0015], a more robust system to reduce travel time and delay, conserve the usage of energy and lead to more efficient usage of energy to power the autonomous vehicles (e.g., gas, electricity), optimize traffic flow, reduce human errors in driving and navigation.  Furthermore, the more robust system may navigate to the parking spot without the use of other, potentially computationally intensive, sensors, such as cameras, LIDAR, RADAR, etc.
Additionally, the claimed invention is merely a combination of known elements of vehicle control, navigation, and autonomous vehicle operations based on a pre-recorded path,  and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.C.B./            Examiner, Art Unit 3669        

/JESS WHITTINGTON/            Examiner, Art Unit 3669